Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed November 24, 2020 has been entered.  Claim 4 has been amended.  Currently, claims 1-8 are pending for examination.

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/993,032, filed January 11, 2016, currently comprises the status as a divisional application (see application data sheet).  However, the invention recited in claims 1-8 were not previously presented in the claims of the prior Application No. 14/993,032.  Furthermore, the restriction dated June 26, 2018 for the prior application had been withdrawn upon issuance of the patent, in the Notice of Allowance dated August 26, 2020.  Accordingly, this application should not constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  
The priority to the provisional application no. 62/102,510 dated January 12, 2015 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: the specification should be amended to reflect that the instant application is related to Application No. 14/993,032, now U.S. Patent No. 10,773,073; and also to Provisional Application No. 62/102,510.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlemaker et al. (US PG Pub 2009/0240296) in view of Donofrio et al. (US PG Pub 2010/0114211) and Skoldengen et al. (US PG Pub 2012/0229299).
Regarding claim 1, Zeijlemaker et al. discloses a method of reducing heating at an electrode of an implantable medical system during an MRI scan, comprising: monitoring a temperature at the 
Regarding claims 2-3, Zeijlemaker et al. does not expressly disclose wherein reducing the current reaching the electrode comprises producing a signal to alter the MRI scan, the signal being a machine instruction to stop the MRI scan, or an alarm perceivable by an MRI technician.  Skoldengen et al. teaches monitoring temperatures in an implantable medical system used during an MRI scan and transmitting warnings and other information pertaining to the electrode tip temperatures to attending personnel and to deactivate the MRI scan ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeijlemaker et al. to .  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlemaker et al. (US PG Pub 2009/0240296) in view of Donofrio et al. (US PG Pub 2010/0114211) and Skoldengen et al. (US PG Pub 2012/0229299) as applied to claims 1-3 above, and further in view of Paul et al. (US PG Pub 2007/0078457).
Regarding claims 4-5, Zeijlemaker et al. does not expressly disclose wherein monitoring the temperature comprises including a temperature sensor within a lead body of the implantable medical device and in a position adjacent the electrode.  Paul et al. teaches a temperature sensor 80 (fiber optic sensor) positioned in close juxtaposition to an electrode 22 in order to monitor when the electrode may be approaching undesirably high temperatures ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeijlemaker et al. to position a temperature sensor adjacent the electrode as taught by Paul et al. in order to more easily monitor when the electrode may be approaching undesirably high temperatures ([0055]).

Claims 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlemaker et al. (US PG Pub 2009/0240296) in view of Donofrio et al. (US PG Pub 2010/0114211) and Skoldengen et al. (US PG Pub 2012/0229299) as applied to claims 1-3 above, and further in view of Lozano (US Pat 7,285,118).
Regarding claim 4, Zeijlemaker et al. does not expressly disclose wherein monitoring the temperature comprises including a temperature sensor within a lead body of the implantable medical device and in a position adjacent the electrode.  Lozano teaches a temperature sensor 102a positioned within a lead body of an implantable medical device adjacent to an electrode 110 in order to better 
Regarding claims 6-8, Zeijlemaker et al. in view of Lozano teach the temperature sensor comprises including an electrical connection between the temperature sensor 102a and an electrical conductor 104 within the lead body (col. 8, lines 42-43); the electrical conductor 104 is electrically coupled to the electrode 110 (fig. 4b; col. 7, lines 63-64); wherein the electrical conductor extends to a proximal contact on the lead, specifically wherein the proximal contact resides within a bore of a header of an implantable medical device when the lead is fully inserted into the bore (col. 7, lines 64-67).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/ERICA S LEE/Primary Examiner, Art Unit 3792